April 24, VIA EDGAR Securities and Exchange Commission 100 F Street, N.E. Mail Stop Washington, D.C.20549 Attn:Jessica Barberich/Daniel L. Gordon Re: Omega Healthcare Investors, Inc. Form 10-K for the year ended December 31, Filed 02/15/08 File No. 001-11316 Ladies and Gentlemen: On behalf of Omega Healthcare Investors, Inc. (“Omega”), I am responding to the comments received from your office by letter dated April 15, 2008 (the “April Letter”) with respect to the above-referenced Form 10-K (the “Form 10-K”). I have restated and responded to your comment in the April Letter below.Capitalized terms used in this letter have the meanings ascribed to them in the Form 10-K.All page references (excluding those in the headings and the staff’s comment) refer to pages of the Form 10-K. Form 10-K for the year ended December 31, 2007 Note 5 - Other Investments, pages F-19 and F-20 1. Comment:You disclose that the 5,000 shares of Advocat Series C non-convertible redeemable preferred stock that you received as a result of the Second Advocat Restructuring are redeemable at your option after September 30, 2010 and that you classify these securities as held-to-maturity.However, per review of the disclosure in the Advocat, Inc. 10-K filed on March 11, 2008, we note that the Advocat Series C non-convertible redeemable preferred stock is also redeemable at Advocat’s option after September 30, 2007.In this regard, it does not appear that you have the ability to hold these securities to maturity.Please explain.For reference, please see SFAS 115. Response:We have reviewed our disclosure regarding the 5000 shares of Advocat Series C non-convertible redeemable preferred stock and believe that we have properly accounted for and disclosed theses securities as held-to-maturity. For accounting guidance, we referred to Statement of Accounting Standards No. 115, Accounting for Certain Investment in Debt and Equity Securities, (“FAS No. 115”), which states: -1- “Investments in debt securities shall be classified as held-to-maturity and measured at amortized cost in the statement of financial position only if the reporting enterprise has the positive intent and ability to hold those securities to maturity.” (Paragraph 7) FAS No. 115 defines a Debt Security as: “Any security representing a creditor relationship with an enterprise.It also includes (a) preferred stock that by its terms either must be redeemed by the issuing enterprise or is redeemable at the option of the investor…” (Paragraph 137) FAS No. 115 also states: “In some circumstances it may not be possible to hold a security to its originally stated maturity, such as when the security is called by the issuer prior to maturity.The issuer’s exercise of the call option effectively accelerates the security’s maturity and should not be viewed as inconsistent with the classification in the held-to-maturity category.”(Paragraph Further, the concept in paragraph 77 of FAS No. 115 was repeated in Question 19 of the FASB staff’s implementation guidance, “A Guide to Implementation of Statement 115 on Accounting for Certain Investments in Debt and Equity Securities: Questions and Answers” as follows: 19.Q—May a callable debt security be classified as held-to-maturity? A—Generally yes.Paragraph 77 of Statement 115 states, "The issuer's exercise of the call option effectively accelerates the security's maturity and should not be viewed as inconsistent with classification in the held-to-maturity category." However a callable debt security purchased at a significant premium might be precluded from held-to-maturity classification underparagraph 14 of Statement 140 if it can be prepaid or otherwise settled in such a way that the holder of the security would not recover substantially all of its investment. [Revised 12/98; 9/01.] We determined that the Advocat Series C non-convertible redeemable preferred stock meets the definition of debt securities as noted above, because the securities are redeemable by Advocat, the issuer of the securities, at our request after September 30, 2010.Furthermore, we note that Advocat’s ability to call (i.e., redeem) these securities prior to their stated maturity does not impact Omega’s ability to classify these securities as held-to-maturity securities.Rather, as the above guidance notes, the issuer’s ability to redeem the securities prior to their maturity date is an acceleration of the maturity date.We also note that we have the positive intent and ability to hold these securities until the maturity date. Finally, the securities were not acquired at a premium. -2- For your reference, we have attached as Exhibit A to this letter excerpts from the
